Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.  This office action is in response to application 16/837,569 and RCE filed on 08/05/2022.   Claims 22-30 have been previously canceled.  Claim 1 has been amended.  Claims 1-21 remain pending in the application.

Claim Rejections - 35 USC § 103
2.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.  Claims 1-11 and 14-21 are rejected under 35 U.S.C. 103 as unpatentable by Piggott et al. (U.S. Patent 9,899,711) in view of Kummer et al. (U.S. Patent 8,620,506).
4.  As to claim 1 Piggott describes a battery system (Abstract; col.1, ll.35-41; col.1, ll.46-64; col.14, ll.27-35; col.16, ll.55-56) comprising:
 	(b) a heating device to provide heat that is transported through a heat spreader element (thermoelectric devices (TEDs) 20 and a heat source 32 (heating device) for providing heating to the battery cell(s) 12 via thermal communication with a heat spreader/plate 28 (heat spreader element) – Abstract; col.16, ll.30-52; col.16, ll.63-67; col.17, ll.1-5; col.19, ll.33-62; col.20, ll.29-44; Figs.1, 3-4), implemented outside said at least one battery cell (as shown, in Fig.4, the one or more heat spreader/plate 28 (heat spreader element) and thermoelectric devices (TEDs) 20 and heat source 32 (heating device) positioned between/outside stacked battery cells - col.2, ll.27-33; col.19, ll.63-67; col.20, ll.1-2; Fig.4); and in thermal communication with an external surface of said battery cell (the heat spreader/plate 28 (heat spreader element) and thermoelectric devices (TEDs) 20 and heat source 32 (heating device) being in thermal communication with a temperature sensitive region of the battery cell(s) 12 - col.2, ll.62-67; col.3, ll.1-6; col.16, ll.48-52; Figs.1, 4), to heat up said battery cell to a desired temperature Tc before or during charging of said battery cell (the thermoelectric devices (TEDs) 20 that are in thermal communication with the heat spreaders/plates 28 (heat spreader elements), are controlled by a controller 36 such that the electrical power (e.g., current, voltage) to the TED 20 can be adjusted accordingly to provide the appropriate level of heating as desired or required to maintain the temperature of the battery cells 12 at an optimum level - col.16, ll.30-52; col.16, ll.63-67; col.17, ll.1-2; col.17, ll.45-53; Figs.1, 4), wherein the heats-spreader element does not receive an electrical current from the charging circuit to generate heat inside the battery cell for internal resistance heating of the battery cell  (when electrical power is supplied to the pyrolytic graphite sheets 42, the heat spreader/plate 28 (heat spreader element) can function as a resistive heater; for example, as electrical current passes through the graphite sheets 42 from a positive end to a negative end of the voltage spreader 50, the electrical current heats up the graphite sheets 42 due to the electrical resistance of the graphite sheets 42 - col.16, ll.48-55; col.20, ll.46-64; Figs.1, 3-5).
With respect to claim 1 Piggott does not explicitly describe the battery charging system comprising at least one charging circuit to charge at least one rechargeable battery cell.
	As to claim 1 Kummer in combination with Piggott discloses the battery charging system (Figs.1-2) comprising at least one charging circuit to charge at least one rechargeable battery cell (an AC charger 76/122 includes power electronics (charging circuit) for charging a battery 50/102 comprising plurality of cells 104 – col.4, ll.42-54; col.5, ll.42-54; Figs.1-2).
It would have been obvious to a person of ordinary skills in the art before effective filing date of clamed invention to employ Kummer’s teaching regarding the battery charging system comprising at least one charging circuit to charge at least one rechargeable battery cell to modify Piggott’s invention by using the charging circuit to convert, or "rectify" an AC power received from an external power supply to DC power for charging at least one rechargeable battery cell (col.4, ll.42-54; Figs.1-2).
5.  As to claims 2-3, 5-11 and 14-19 Piggott in combination with Kummer recites:
Claim 2 The battery charging system further comprising (c) a cooling 
device in thermal communication with the heat spreader element configured to enable transporting internal heat of the battery cell through the heat spreader element to the cooling device when the battery cell is discharged, wherein the cooling device is not in thermal contact with the heat spreader element when the battery cell is heated by the heating device, wherein the cooling device includes both a thermal interface portion and a cooling portion (Abstract; ¶ col.2, ll.27-47; col.2, ll.62-67; col.3, ll.1-36; col.20, ll.46-64; col.4, ll.59-67; col.5, ll.1-23; col.7, ll.6-22; col.14, ll.61-67; col.15, ll.1-66; col.17, ll.23-44);
Claim 3 The battery charging system, wherein said rechargeable battery cell comprises a protective housing and said heat-spreader element is disposed outside the protective housing and configured to alternate between receiving heat from said heating device at a desired heating temperature Th to heat up the battery cell to the desired temperature Tc for battery cell charging and transferring heat from the battery cell to the cooling device when the battery cell is discharged to provide electric power to an external device or load (Abstract; col.2, ll.27-33; col.8, ll.39-40; col.16, ll.30-52; col.16, ll.63-67; col.17, ll.1-2; col.17, ll.45-53; col.19, ll.63-67; col.20, ll.1-2; Figs.1, 4);
Claim 5 The battery charging system further comprising cooling device to cool said multiple rechargeable battery cells wherein said cooling device is in thermal communication with the heat spreader element configured to enable transporting internal heat of the battery cells through the heat spreader element to the cooling device when the battery cells are discharged, wherein the cooling device is not in thermal contact with the heat spreader element when the battery cell is heated by the heating device (Abstract; ¶ col.2, ll.27-47; col.2, ll.62-67; col.3, ll.1-36; col.20, ll.46-64; col.4, ll.59-67; col.5, ll.1-23; col.7, ll.6-22; col.14, ll.61-67; col.15, ll.1-66; col.17, ll.23-44);
Claims 6, 8-9 The battery charging system, wherein the heat spreader element contains a thermal film that receives electrical current from said charging circuit to generate heat inside the heat spreader element via resistance heating of the thermal film before or during battery charging and wherein the thermal film is selected from graphene film, flexible graphite foil, or artificial graphite film (col.2, ll.27-61; col.3, ll.9-25; col.3, ll.37-49; col.5, ll.4-34; col.16, ll.48-55; col.18, ll.23-63; col.20, ll.46-64; Figs.1, 3-5);
Claim 7 The battery charging system, wherein said heat spreader element comprises a high thermal conductivity material having a thermal conductivity no less than 200 W/mK (col.18, ll.33-45);
Claim 10 The battery charging system further comprising a thermal interface material (TIM) disposed between at least one of the battery cells and the heat spreader element (col.16, ll.30-62; col.17, ll.3-44; col.18, ll.1-7; col.19, ll.63-67; col.20, ll.1-44; Figs.1, 4);
Claim 11 The battery charging system, wherein said thermal interface material comprises a material selected from graphene sheets, graphene foam, graphene-containing paste, graphite flake-containing paste, graphene-containing polymer composite, flexible graphite sheet, artificial graphite film, particles of graphite, Ag, Ag, Cu, Al, brass, steel, Ti, Ni, Mg alloy, silicon nitride, boron nitride, aluminum nitride, boron arsenide, a composite thereof, or a combination thereof (col.2, ll.27-61; col.3, ll.9-25; col.3, ll.37-49; col.5, ll.4-34; col.16, ll.48-55; col.18, ll.23-63; col.20, ll.46-64; Figs.1, 3-5);
Claim 14 The battery charging system, wherein the heating device produces heat by using laser heating, resistance heating, dielectric heating, thermal-electric heating, microwave heating, radio frequency heating, hot fluid heating, or a combination thereof (col.2, ll.6-19; col.12, ll.39-53; col.13, ll.45-48; col.15, ll.41-66; col.16, ll.48-55; col.20, ll.46-64; Figs.1, 3-5);
Claim 15 The battery charging system, wherein the cooling device is a heat sink, a heat pipe, a vapor chamber, a stream of flowing fluid, a bath of a coolant fluid, a thermoelectric device, a heat exchanger, a cooled plate, a radiator, or a combination thereof (col.2, ll.27-47; col.12, ll.62-67; col.13, ll.1-25; col.15, ll.3-7; col.15, ll.24-67; col.16, ll.63-67; col.17, ll.1-13; col.20, ll.29-44);
Claim 16 The battery charging system, wherein the heat spreader element is in a heat-spreading relation to an external surface of a battery cell and provides heat thereto before or during charging of the battery cell or receives heat therefrom when the battery cell is discharged to power an external device (col.1, ll.42-64; col.2, ll.27-33; col.16, ll.48-62; col.19, ll.63-67; col.20, ll.1-2; Fig.4);
Claim 17 The battery charging system, wherein the heating device or the cooling device has a connector that selectively engages with a tab of said heat spreader element (col.20, ll.46-67; col.21, ll.1-3; Fig.5);
Claim 18 The battery charging system, wherein the heat spreader element is configured to controllably make thermal contact with the external heating device and get disconnected with the external heating device when a battery temperature reaches the desired temperature Tc (col.2, ll.62-67; col.3, ll.1-36; col.7, ll.23-67; col.16, ll.30-52; col.16, ll.63-67; col.17, ll.1-2; col.17, ll.45-53; claim 1; Figs.1, 4);
Claim 19 The battery charging system, wherein the battery is a lithium-ion battery, lithium metal secondary battery, lithium-sulfur battery, lithium-air battery, lithium-selenium battery, sodium-ion battery, sodium metal secondary battery, sodium-sulfur battery, sodium-air battery, magnesium-ion battery, magnesium metal battery, aluminum-ion battery, aluminum metal secondary battery, zinc-ion battery, zinc metal battery, zinc-air battery, nickel metal hydride battery, lead acid battery, lead acid-carbon battery, lead acid-based ultra-battery, lithium-ion capacitor, or supercapacitor (col.14, ll.51-60; col.26, ll.37-45).
6.  As to claims 4 and 20-21 Kummer in combination with Piggott teaches:
Claim 4 The battery charging system, wherein said system comprises multiple charging stations to heat and charge multiple rechargeable battery cells and wherein each charging station comprises one charging circuit and one heating device (col.3, ll.6-23; col.4, ll.42-54; col.5, ll.58-67; col.6, ll.16-18; Figs.1-2); 
Claims 20-21 A battery module or pack that comprises a plurality of battery cells in charging/discharging relation to the battery charging system (col.3, ll.6-23; col.5, ll.44-57). 
7.  Claim 12 is rejected under 35 U.S.C. 103 as unpatentable by Piggott et al. in view of Kummer and further in view of Christian et al. (U.S. Pub. No.: 20130108897).
With respect to claim 12 Piggott and Kummer do not explicitly describe the battery charging system, wherein said thermal interface material comprises a graphene foam having a thermal conductivity from 0.1 W/mK to 100 W/mK and said heat spreader element comprises a graphene film or an artificial graphite film having a thermal conductivity from 600 W/mK to 1,800 W/mK.
As to claim 12 Christian in combination with Piggott and Kummer discloses the battery charging system, wherein said thermal interface material comprises a graphene foam having a thermal conductivity from 0.1 W/mK to 100 W/mK and said heat spreader element comprises a graphene film or an artificial graphite film having a thermal conductivity from 600 W/mK to 1,800 W/mK (Abstract; ¶¶ 5-7; 11; 13; 15; 24).
It would have been obvious to a person of ordinary skills in the art before effective filing date of clamed invention to employ Christian’s teaching regarding the battery charging system, wherein said thermal interface material comprises a graphene foam having a thermal conductivity from 0.1 W/mK to 100 W/mK and said heat spreader element comprises a graphene film or an artificial graphite film having a thermal conductivity from 600 W/mK to 1,800 W/mK to modify Piggott’s and Kummer’s inventions by maintaining optimal operating temperatures and temperature uniformity of a battery under normal operating conditions, as well as minimizing heat transfer generated by a thermal event to neighboring cells during abuse conditions, thereby  mitigating thermal propagation and the related potential to damage additional components (¶¶ 5-6). 
8.  Claim 13 is rejected under 35 U.S.C. 103 as unpatentable by Piggott et al. in view of Kummer and further in view of Terada et al. (U.S. Pub. No.: 20180016481).
With respect to claim 13 Piggott and Kummer do not explicitly describe the system, wherein said heat spreader element is in a form of a film, sheet, layer, belt, or band having a thickness from about 100 nm to 10 mm.
	As to claim 13 Terada in combination with Piggott and Kummer teaches the system, wherein said heat spreader element is in a form of a film, sheet, layer, belt, or band having a thickness from about 100 nm to 10 mm (Abstract; ¶¶ 3; 39-40; 113; 132; 150).
It would have been obvious to a person of ordinary skills in the art before effective filing date of clamed invention to employ Terada’s teaching regarding the system, wherein said heat spreader element is in a form of a film, sheet, layer, belt, or band having a thickness from about 100 nm to 10 mm to modify Piggott’s and Kummer’s inventions by more efficiently transferring heat, thereby improving heat dissipation properties (¶ 132). 

REMARKS
9. Mostly Applicant argues that amended claims overcome rejection under 35 U.S.C. 102(a)(2) and 103.
By amending the claim/s, which necessitates changing the ground/citations for rejection, the new rejection of claims was necessitated by Applicant’s Amendment.
Applicant's arguments filed on 07/05/2022 have been fully considered, but they are not persuasive with regard to rejections of claims 1-21, as set forth above in the instant Office Action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAUM B LEVIN whose telephone number is (571)272-1898.  The examiner can normally be reached on M-F 8 am-4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAUM LEVIN/           Primary Examiner, Art Unit 2851